 In the Matter of REPUBLIC PICTURES CORPORATIONandSCREEN OFFICEAND PROFESSIONAL EMPLOYEES GUILD, LOCAL 109, U.O.P.W. A.,C. I. O.Case No. 2-R-4866.-Decided November 1, 1944Mr. Theodore R. Black,of New York City, for the Company.Boudin, Cohn cE Glickstein, by Mi% Leonard Boudin,of New YorkCity, for the CIO.Mr. Matthew M. Levy,of New York City, for the AFL.'Mr. Ben Grodsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Screen Office and Profes-sional Employees Guild, Local 109, U. O. P. W. A., C. I. 0., hereincalled the CIO, alleging that a question affecting commerce had arisenconcerning the representation of employees of Republic Pictures Cor-poration, New York City, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before John J. Cuneo, Trial Examiner.Said hearing was heldat New York City, on October 4, 5, and 6, 1944. The Company, theCIO, and International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada,affiliated with the American Federation of Labor, and Local F-51 ofInternational Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Canada, hereinjointly called the AFL, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRepublic Pictures Corporation is a Delaware corporation engagedin the distribution of motion pictures throughout the United States59 N. L.B. B., No 3.7 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDand various foreign countries. _ It owns all the stock of its subsidiary,Republic Productions, Inc., which is engaged in the production ofmotion pictures in the State of California. It maintains 26 branchdistribution offices or exchanges located in various States of the UnitedStates.In addition, 6 exchanges which are not owned or operated bythe Company distribute the pictures of Republic Productions, Inc., incertain States,. lutside-tlie State of New- York.This pt'oceeding in-volves the company-owned branch located at 630 Ninth Avenue, NewYork City, which ships positive prints of motion pictures directly toexhibitors who after using the prints, return them to the branches orexchanges.This branch serves the Greater New York and NorthernNew Jersey territory, excluding certain counties, in each State.TheCompany employs approximately 33 employees in this branch office.It employs approximately 450 employees in all 26 of its branch offices.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVED-Screen,.Offiee & Professional Employees Guild, Local 109; U.-O. P.W. A., affiliated with the Congress of Industrial Organizations, is alabor organization admitting tomembership employees of theCompany.International Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Canada, affiliatedwith the American Federation of Labor, and its Local F-S1, are labororganizationsadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 20, 1944, the C. I. O. sent a letter to the Company claimingto represent a majority of the clerical employees engaged in the frontoffice of the Company's New York branch office and requesting a meet-ing-for the purpose of collective bargaining.The Company made noreply to this communication.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.'representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.1The FieldExaminer reportedthat the CIO submitted 8 cards whichbore the namesof 8 persons listed onthe Company's pay roll of July 4, 1944, which containedthe namesof 13 employeesin the alleged appropriate unit , and thatthe cards wereall dated in June1944.` The AFL 'submitted no designations but relied-upon its closedt.4hop-contractwith theCompany covering these employees to establishits interest in thisproceedingThe con-tract will expire November30, 1944,and is not raised as a bar to this proceeding. REPUBLICPICTURES CORPORATIONIV. THE APPROPRIATE UNIT9We find, in accordance with the stipulation of the parties, that allclerical and professional employees employed in the front office ofthe Company's New York branch, 630 Ninth Avenue, New York City,including bookers, print bookers, the head booker, cashiers, assistantcashiers, bookkeeping machine operator, typists, clericals, billers, con-tract clerks, and telephone operators, but excluding shipping em-ployees, poster clerks, inspectors, district managers, branch managers,office manager, salesmen, confidential secretaries, and all supervisoryemployees, with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.'V. THE DETERMINATION OF REPRESENTATIVESAll parties are in agreement that an election should be held on orabout December 15, 1944.The CIO takes the position that the Boardshould" fix.4eligibility as of the pay-roll period ending October 6, 1944,for the reason that, with the assistance of the Company, the AFL maybe able to better its position by the use of the closed-shop provisionin its contract with regard to hiring and discharge between now andthe proposed election date.The Company and the AFL take theposition that the usual Board rule with respect to eligibility shouldprevail, the AFL advancing as a reason the turn-over of employeesin the Company and the industry. In our opinion there is no per-suasive reason to warrant a change in our customary practice.Consequently, we shall direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection-of" Election herein, subject to the limitations and additionsset forth in the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyIn stipulating to the appropriate unit, the AFL reserved the light at some future dateto urge as appropriate a company-wide or industry-wide unit.3The CIO and the AFL wish to be designated on the ballot as their navies appear in theDirection of Election. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Republic Pic-tures Corporation, New York City, an election by secret ballot shallbe conducted on_ or about December 15, 1944, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor- Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and-Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby Screen Office & Professional Employees Guild, Local 109, U. O.P.W. A., CIO, or by Film Exchange Employees Union, Local F-51,I.A. T. S. E., A. F. of L., for the purposes of collective bargaining,or by neither.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.